IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,066-01


                   EX PARTE DANNY RAYMON GONZALES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 12-2169-CR-A-A IN THE 25TH DISTRICT COURT
                           FROM GUADALUPE COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized crime and sentenced to six years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary. He says that trial counsel informed him he

would serve this six-year sentence concurrently with a federal sentence, and Applicant believed this

was part of the plea agreement, but the sentences are not being served concurrently. There is no

response from trial counsel or findings from the trial court.

        Applicant has alleged facts that, if true, might entitle him to relief. See Ex parte Huerta, 692
                                                                                                      2
S.W.2d 681 (Tex. Crim. App. 1985); see also Ex Parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim.

App. 2012). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez,

334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings

of fact. The trial court shall order counsel to respond to Applicant’s claim that his plea was

involuntary. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

In the appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

pled guilty pursuant to an agreement that this sentence would run concurrently with a federal

sentence and whether trial counsel informed him that the sentences would run concurrently. The trial

court shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: January 11, 2017
Do not publish